People v Medero (2017 NY Slip Op 07963)





People v Medero


2017 NY Slip Op 07963


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Richter, J.P., Mazzarelli, Kahn, Moulton, JJ.


4955 5550/14

[*1]The People of the State of New York Respondent,
vRaul Medero, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Rachel L. Pecker of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 13, 2015, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to a term of 2½ years, unanimously affirmed.
Although defendant did not make a valid waiver of his right to appeal, we perceive no basis for reducing the sentence, or remanding for resentencing. Defendant did not preserve his argument that his presentence report was deficient because he was not produced for an interview, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. As in People v Rosa (150 AD3d 442, 443 [1st Dept 2017], lv denied 29 NY3d 1094 [2017]), "[d]efendant received the precise sentence he bargained for, and had he wished to be interviewed by the Probation Department, he could have called the court's attention to the fact that he had not been produced for such an interview. Moreover, there is no indication that defendant was inclined to ask the court to exercise its discretion to impose a more lenient sentence than the one the parties agreed upon" (internal quotation marks and citations omitted). In any event, there is no statutory requirement that a defendant be interviewed (see CPL 390.30; People v Perea, 27 AD3d 960, 961 [3d Dept 2006]), and defendant's presentence report contained all the necessary information.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK